FILED
                            NOT FOR PUBLICATION                             AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEITH DUANE ARLINE, JR.,                         No. 15-55294

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02450-JLS-NLS

 v.
                                                 MEMORANDUM*
G. J. JANDA, Associate Warden; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges

      California state prisoner Keith Duane Arline, Jr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due

process claim arising from a disciplinary hearing. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Arline failed

to raise a genuine dispute of fact as to whether defendant Powell’s findings were

not supported by some evidence. See Superintendent v. Hill, 472 U.S. 445, 455

(1985) (requirements of due process are satisfied if “some evidence” supports the

disciplinary decision); see also Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974)

(setting forth due process requirements for prison disciplinary proceedings).

      AFFIRMED.




                                        2                                       15-55294